        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

        v.                                         No. 19-CR-10459-RWZ

 23. ANGEL CALDERON,
 a/k/a “King Bam”

           Defendant


     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR RELEASE1

       The government hereby files this memorandum in support of its motion to detain the

Defendant, Angel Calderon (“Calderon” or the “Defendant”). Put plainly, the defendant presents

a tremendous danger to the community, victims and witnesses, and a pronounced risk of flight.

As the evidence submitted in support of detention demonstrates, no conditions of release can

assure the safety of the community or particular witnesses in this case, or prevent him from

committing additional crimes, or assure his appearance.

       The Government appreciates the gravity of the COVID-19 pandemic and acknowledges

that it presents a serious national and state public health emergency. However, even in the midst

of this pandemic, the factors set forth in 18 U.S.C. § 3142 still guide the Court in determining, on

a case-by-case basis, whether pretrial release is appropriate, and as the evidence adduced at the

Defendant’s detention hearing amply shows, he poses a danger to the community and no conditions

or combination of conditions can adequately address these risks. The Defendant’s Motion should

be denied.


       1
         The government submitted nineteen exhibits in support of detention. References to
exhibits submitted in support of this response are by exhibit number and page or paragraph,
where appropriate, e.g., Exhibit _, p. _. The government assumes the Court has access to the
defendant’s criminal history through the pretrial services report.
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 2 of 17



                                       BACKGROUND

I.     GROUNDS FOR DETENTION

       The Defendant is charged in Count One of the Indictment, alleging Conspiracy to

Conduct Enterprise Affairs Through a Pattern of Racketeering Activity, in violation of 18 U.S.C.

§ 1962(d). See D. 1. The government seeks detention of the Defendant on the following grounds:

          18 U.S.C. § 3142(f)(1)(E), because the Defendant is charged with a felony that
           involves the possession or use of a firearm;

          18 U.S.C. § 3142(f)(2)(A), because there is a serious risk the Defendant will not
           return to Court if released; and

          18 U.S.C. § 3142(f)(2)(B), because the Defendant presents a serious risk of
           obstruction of justice.

II.    DETENTION EVIDENCE

       The government submitted seventeen documentary Exhibits in support of detention,

along with a DVD (Exhibit 18), containing various audio and video recordings.2

       The government summarizes the substance of the submitted exhibits here:

          The Latin Kings criminal enterprise, and the Defendant’s membership in the
           enterprise and leadership role in the Latin Kings Morton Street Bricks Chapter. See
           Exhibit 1, ¶ 132; Exhibit 5, p. 2 (Defendant holding position as Inca of Morton Street
           Bricks as of March 2019).




       2
          Exhibit 18 contains the following audio and video files, which the government
references in this memorandum: 2019-2-23 - 10.57 to 10.59 - Calderon, M. Rivera Discussion re
Guns.mp3; 2019-2-23 - 11.02 to 11.14 Calderon, M.Rivera call Jorge Rodriguez.mp3; 2019-2-23
- 11.20 - Calderon, M.Rivera Drug Talk.mp3; 2019-2-23 - 11.38 to 11.42 - M.Rivera Talk re
Dogfood.mp3; 2019-2-23 - 12.53 - Talk re Taking Money for Guns.mp3; 2019-2-23 -
CALDERON, A. VELAZQUEZ - Hot Shot.wav; 2019-2-23 - CALDERON, M.RIVERA - 'Im
Gonna Kill that Nigga'.mp4; 2019-3-17 - 1st Valdez Violation.mp4; 2019-3-17 - 2nd Valdez and
Pena Violations.mp4; 2019-06-12T15.35.27-04.00_000159REDACTED.mp4; 2019-7-30
MERLIN, CLUMSY, CW MEETING - 'Lay Them Down'.mp4; 2019-7-30 MERLIN,
CLUMSY, CW MEETING -'How You Gonna Send Somebody on Bracelet to do a Murder'.mp4;
and 2019-09-26 - MP5 Purchase.mp4.

                                                2
Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 3 of 17



   The Detention Affidavit provides and overview of Calderon’s involvement in the
    conspiracy to murder Angel Roldan. See Exhibit 1, ¶¶ 161-172.

   The Defendant’s participation in the beating of Victim 1. See Exhibit 1, ¶¶ 173-177l;
    Exhibit 15. Victim 1 was targeted due to his perceived cooperation with law
    enforcement. The Defendant was identified as being part of the group that was
    present in New Bedford and employed to assault Victim 1 because of his cooperation.

   A February 23, 2019 recording of the Defendant, codefendant Marlon Rivera, and a
    CW, where the conspirators discuss codefendant Angel Roldan. See Exhibit 2;
    Exhibit 18 (“2019-2-23 - CALDERON, M.RIVERA - 'Im Gonna Kill that Nigga'”).
    During the recording, the Defendant discusses Roldan perceived violations of Latin
    King policy. The Defendant does not mince words about his intention to kill Roldan,
    stating “I don't give a fuck I'm a killa. If I see that nigga imma kill this nigga in front
    of your kids and all that, nephews and nieces they're gonna witness a murder. [UI]
    Cousins, everbody, it could be your grandmother out there, she gonna witness your
    death.” Exhibit 18 (“2019-2-23 - CALDERON, M.RIVERA - 'Im Gonna Kill that
    Nigga'”); see Exhibit 2, p. 5; Exhibit 3 (earlier portion of conversation where the
    Defendant states “I would've shot Big A if he did that to me.”

   A February 23, 2019 recording of the Defendant, codefendant Marlon Rivera,
    codefendant Jorge Rodriguez and a CW discussing the firearms that Calderon had
    provided the Latin Kings. See Exhibit 18 (“2019-2-23 - 10.57 to 10.59 - Calderon,
    M. Rivera Discussion re Guns”). During this recording the Defendant describes
    giving a firearm to codefendants Wilson Peguero and Alexis Peguero. See Exhibit 2,
    p. 2 (“CALDERON I had a clip and a gun They had my gun for a little bit but I told
    them to give it to double O”).

   A series of February 23, 2019 recordings of the Defendant, codefendant Marlon
    Rivera, and a CW, where the Defendant provides Marlon Rivera with cocaine base
    and they discuss narcotics distribution techniques and methods of adulterating
    narcotics for additional profit. See Exhibit 18; Exhibit 2, p. 3-4. The Defendant also
    Marlon Rivera’s “plug” or source of supply. During the recording, the Defendant
    gives Marlon Rivera 1.5 grams of cocaine base. See Exhibit 3, p. 2. The Defendant
    also tells the CW earlier in the recording, “don't worry about a plug I got you.”
    Exhibit 3, p. 1.

   A February 23, 2019 recording of the Defendant, codefendant Alexis Velasquez, and
    a CW, where the conspirators discuss their efforts to murder a rival gang member by
    means of poisoned narcotics. See Exhibit 18 (“2019-2-23 - CALDERON, A.
    VELAZQUEZ - Hot Shot”), Exhibit 3, p. 2, Exhibit 4 (transcript). During this
    recording, the Defendant and Velasquez discuss their attempts to kill a rival gang
    member of the Dominicans Don’t Play gang because he killed the Defendant’s
    cousin. As the Defendant puts it, “We’re gonna get his ass, nigga killed my cousin,
    we’re gonna get his ass. Fact.” Exhibit 4.

                                           3
Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 4 of 17




   Two March 17, 2019 recordings of the Defendant, and numerous other members of
    the Latin Kings, where the Defendant served as a ranking member, and ordered three
    beatings of members for violations of Latin Kings rules. See Exhibit 5 (report of
    3/17/19 meeting); Exhibit 18 (“2019-3-17 - 1st Valdez Violation”, “2019-3-17 - 2nd
    Valdez and Pena Violations”). During these recordings, the Defendant can be seen
    ordering other members to beat two members who are in violation of Latin Kings
    rules. The Defendant issues orders to the members, selecting who will deliver the
    punishment and ensuring compliance with tenets of how the discipline should be
    meted out, i.e., counting and the victim holding up his crown handsign over the head
    during the beating. Additionally, codefendant Francisco Lopez, a member of the state
    leadership structure, is present during this meeting as well.

   A June 12, 2019 recording of the Defendant and a subordinate member of his Morton
    Street Bricks Chapter receiving a black firearm from codefendant Jorge Rodriguez.
    See Exhibit 8 (report); Exhibit 18 (“2019-06-12T15.35.27-
    04.00_000159REDACTED'”).

   A June 14, 2019 Boston Police incident report where the Defendant put a black
    firearm in the face of a victim and threatened to kill her. See Exhibit 6. During the
    incident, the Defendant a male that she “ran up to her, pulled out a black firearm,
    chambered a round, and then put it up to her face” and “then said, 'you've been
    snitching. I'll kill you and your brothers.'” Exhibit 6. The Defendant was known to
    the victim and an eyewitness for many years, and both positively identified him, in
    part through his distinctive facial tattoos. The Defendant was arrested and charged
    with this case on June 14, 2019, and released after posting a cash bail. See
    Dorchester District Court, Docket No. 1907CR01944. This case remains pending,
    and according to the state prosecutor, is ready for trial, though the Defendant has
    since been taken into federal custody.

   A July 30, 2019, recording of codefendant Cecchtelli, codefendant Marrero, and a
    CW discussing the Defendant’s role in a planned murder of codefendant Angel
    Roldan. See Exhibit 1, ¶¶ 161-172; Exhibit 9 (report of 7/30/19 recording); Exhibit
    10 (transcript of 7/30/19 recording); Exhibit 18 (7/30/2019 recordings). During this
    recording, codefendant Cecchetelli, codefendant Marrero, and a CW discuss the
    recent order to kill Angel Roldan that was issued by codefendant Juan Liberato. As
    the regional leader, codefendant Cecchetelli expresses his displeasure that the order to
    kill Roldan was given to “Bam” (Calderon) who was then on pretrial release and on
    gps monitoring for the June 14, 2019 incident. This conspiracy was interrupted
    through FBI alerting Roldan to the then-pending threat, and Roldan alerted Latin
    King leadership who stopped the order. The following exchange is captured on the
    recording:

               CECCHETELLI: That’s what I don’t understand. You say he sent it out
               the same day. Prodigy says I didn’t tell him to do it now. I just told G, be

                                         4
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 5 of 17



                      ready, if he don’t pay in 2 months, then G go at his head. But G says no,
                      he wanted it done now.

                      CW-9: And G.. [UI]

                      MARRERO: Where G fucked up, like I told you. He sending niggas who
                      already got a problem with him.

                      CECCHETELLI: BAM is on a bracelet… BAM is on a bracelet, how you
                      gonna send someone on a bracelet to do a murder….

          A September 26, 2019 recording of the Defendant, codefendant Alexis Velasquez,
           codefendant Oscar Pena, selling a semiautomatic .22 caliber MP5 rifle with a
           purported silence to codefendant Jorge Rodriguez, and codefendant Roberto Vargas.
           See Exhibit 1, ¶ 280; Exhibit 11; Exhibit 18 (“2019-09-26 - MP5 Purchase”).

          Materials and photographs from the December 5, 2019, search warrant executed at
           the residence of a Latin Kings member, where the semiautomatic .22 caliber MP5
           rifle was recovered. See Exhibit 16 (report of Jorge Rodriguez’s firearms being
           stored at 103 Maple Street); Exhibit 12 (pictures of recovered MP5); Exhibit 13
           (search log).

                                     LEGAL STANDARD

       A defendant must be detained pending trial if, after a hearing, the court determines that

“no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community[.]” 18 U.S.C. § 3142(e).3 The

government bears the burden of demonstrating that the defendant poses a danger to the

community by clear and convincing evidence, or that the defendant poses a flight risk by a

preponderance of the evidence. See United States v. Rose, 2012 WL 2500497, *1 (D. Mass.

2012) (Gorton, J.).



       3
         As noted by the Senate Judiciary Committee: “This reference to safety of any other
person is intended to cover the situation in which the safety of a particular identifiable
individual, perhaps a victim or witness, is of concern, while the language referring to the safety
of the community refers to the danger that the defendant might engage in criminal activity to the
detriment of the community.” S. Rep. No. 98-147, at 39 (1983) (emphasis added; footnotes
omitted); see also United States v. Patriarca, 948 F.2d 789, 792–793 (1st Cir. 1991).

                                                5
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 6 of 17



       In determining whether any conditions of release will reasonably assure the defendant’s

appearance and the safety of any other person and the community, the Court must consider the

factors set forth in 18 U.S.C. § 3142(g), which include: (1) the nature and circumstances of the

offense charged, including whether the offense is a crime of violence; (2) the weight of the

evidence; (3) the history and characteristics of the defendant; and (4) the nature and seriousness

of the danger that the defendant’s release would pose to any other person or the community.

       Additionally, the Court may “permit the temporary release” of the defendant to the custody

of “a United States marshal or another appropriate person, to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). The defendant carries the burden of showing that his

release is necessary to the preparation of his defense or for another compelling reason. See United

States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011) (“A defendant has the burden of

showing that temporary release is ‘necessary for preparation of the person's defense’ under Section

3142(i).”) (citations omitted).

                                           ARGUMENT

I.     THE DEFENDANT IS AN EXTREMELY SERIOUS DANGER TO THE
       COMMUNITY AND A RISK OF FLIGHT

       Each and every factor supports the Defendant’s detention, and demonstrates that no

conditions of release can assure the safety of the community, witnesses and victims, prevent

obstruction of justice, or assure his appearance.

       A.      NATURE AND CIRCUMSTANCES OF THE CHARGED OFFENSES

       As the affidavit and evidence submitted makes clear, the Defendant’s involvement in the

Latin Kings includes a leadership role, directing the affairs of a local chapter of the enterprise

and its members. In particular, the evidence submitted demonstrates that the Defendant

                                                    6
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 7 of 17



conspired to commit multiple murders, including the murder of rival gang (DDP) member, and

Angel Roldan. Additionally, the Defendant has personally intimidated witnesses and employed a

firearm to do so. Beyond the use of violence against rivals and witnesses, the Defendant is

willing to employ violence internally in the gang, as well. As two recordings on Exhibit 18 from

March 17, 2019, make clear, the Defendant directs and orders the violence, overruling the

protestations of other members and deciding which member will inflict the punishments.

       Consequently, the Defendant faces a considerable sentence if convicted. At a minimum,

the Defendant’s offense level is 33, based upon at least one conspiracy to murder. See USSG

2A1.5(a). Furthermore, adjustments based upon leadership and obstruction of justice may apply

that raise the offense level by six. As such, with the Defendant’s criminal history being

conservatively level IV, the guideline sentence range is anticipated to potentially be in the area of

188 to 235 months (assuming offense level 33), and likely greater than that, based on the

evidence presented at this hearing alone.

       B.      WEIGHT OF THE EVIDENCE

       The weight of the evidence also overwhelmingly supports detention. See Exs. 1-18. The

numerous recordings alone prove his membership in the enterprise, leadership of subordinates,

and participation in the racketeering conspiracy. Given the Defendant’s blunt specification of his

intention and willingness to murder Roldan (in front of Roldan’s family no less), and the

acknowledgment by multiple levels of the enterprise that the Defendant was in fact tasked to

murder Roldan, there is little left unsaid on the recordings. Additionally, the Defendant’s second

conspiracy to murder the rival gang member by means of poisoned heroin (hotshot) is also quite

explicit on the recording as to the existence of the conspiracy to murder and the manner/means

that they intend to accomplish it.


                                                 7
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 8 of 17



       C.      HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       The Defendant has an extensive criminal history, listing numerous arrests and multiple

prior criminal convictions. The Defendant’s criminal history lists the following prior convictions:

           Suffolk Superior Court, Possession of a Firearm, Subsequent Offense, Docket No.
            1484CR10421, sentenced to three to four years. Defendant violated probation.

           West Roxbury District Court, Possession of a Firearm, Docket No. 1106CR002051,
            sentenced to eighteen months.

           Roxbury District Court, Assault and Battery, Docket No. 1102CR001085, sentenced
            to six months.

           West Roxbury District Court, Assault and Battery, Docket No. 0906CR002794,
            continued without a finding, and dismissed after violation of probation.

       The government also provided the Court with historical police reports from Boston Police

concerning the Defendant. A report from October 2011, details the Defendant’s possession of a

firearm found on his person, and notes his historical involvement in firearm violence. See

Exhibit 17, p. 1-2. This incident report relates to prior conviction in Docket No. 1106CR002051.

       A report from May 2014, pertains to the Defendant’s second firearm conviction in

Docket No. 1484CR10421. As before, a firearm was found on his person after a pat frisk. See

Exhibit 17, p. 11-12.

       A report from November 2017 details an incident where the Defendant was in a vehicle

with codefendant Oscar Pena. During the course of an inventory search, cocaine and heroin

were located in the vehicle. See Exhibit 17, p. 15-16. This case was charged and ultimately

dismissed, though it did occasion a violation of the Defendant’s probation. See Docket

1707CR004156.

       D.      NATURE AND SERIOUSNESS OF DANGER POSED BY RELEASE




                                                8
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 9 of 17



       The Defendant presents a serious danger posed if released. Despite a lengthy state prison

sentence, house of correction sentences, commitment to DYS, multiple stints of probation, and

being on pretrial release, this Defendant continues to remain a member of the Latin Kings and in

fact holds a prominent leadership position within the enterprise. Indeed, the Latin Kings as an

enterprise, and this Defendant in particular, are willing and able to commit brazen acts of witness

intimidation against those who cooperate and employ firearms to do so. The Detention Affidavit

specifies ten other instances of witness intimidation undertaken by the Latin Kings (including the

termination of Victim 1 in which the Defendant participated). The June 2019 incident described

in Exhibit 8 is not described in the Detention Affidavit (Exhibit 1), and this incident comprises

the eleventh such incident of witness intimidation committed by the Latin Kings that is before

the Court.

       These facts alone bespeak the danger to the community and witnesses that the Defendant

presents if released, and prove that conditions of release would do nothing to impede the

Defendant from endangering the public through the commission of crimes and targeting

witnesses and victims. As the detention evidence makes clear, this Defendant and members of

this enterprise will not hesitate to target other witnesses and victims. Detention is the only

means to prevent the Defendant from committing further crimes, ensure the safety of witnesses

and victims, and assure the Court that the Defendant will return to answer to the charges.

II.    THE COVID-19 VIRUS DOES NOT COMPEL THE DEFENDANT’S RELEASE

       The Defendant’s Motion does not address the statutory factors that guide the detention

analysis, and instead argues for release primarily on the basis that COVID-19 is dangerous. See

D. 759 (“The severe risk Mr. Calderon faces from the COVID-19 pandemic requires his release

on appropriate conditions.”). However, the COVID-19 pandemic—while undoubtedly serious


                                                  9
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 10 of 17



and necessitating strong precautionary steps, particularly in detention facilities like Wyatt

Detention Facility (“Wyatt”)—has not changed the facts and circumstances particular to the

Defendant that demonstrate his risk of obstruction and danger to the community, and risk of

flight and therefore does not warrant his release.

       The Defendant’s argument for release relies primarily on generalized fears about the

specter of a COVID-19 outbreak at Wyatt. However, the Defendant’s speculative concerns

about the risk to his health in the event of an outbreak do not satisfy the requirement of 18 U.S.C.

§ 3142(g) and they do not constitute a “compelling reason” justifying his release under 18 U.S.C.

§ 3142(i), particularly in light of the extensive precautionary measures that Wyatt has taken to

reduce the risk of transmission. See Exhibit A (Wyatt COVID-19 status report). Moreover, the

Defendant does not show that his proposed plan for release would in fact mitigate his risk of

contracting COVID-19, nor does he make any serious effort to show that if he were to be

released he would not pose a continuing danger to the community. For these reasons, he fails to

carry his burden to show that his temporary release is warranted under Section 3142(i).

       A. The Speculative Risk of COVID-19 Is Not A Compelling Reason For Release

       The Defendant has not demonstrated that the speculative risk of a COVID-19 outbreak at

Wyatt poses a risk to his health. Although the courts have recognized that a defendant’s medical

condition can be a compelling reason justifying temporary release, they have only done so

“sparingly to permit a defendant’s release where, for example, he is suffering from a terminal

illness or serious injuries.” United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL

1323036, at *2 (E.D.N.Y. Mar. 20, 2020).

       Indeed, in the rare cases where courts have found a medical condition to be a compelling

reason for release, the defendants were actually suffering from severe medical conditions that

could not be adequately treated at their detention facilities. See, e.g., United States v. Scarpa,
                                                 10
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 11 of 17



815 F. Supp. 88 (E.D.N.Y. 1993) (releasing defendant who suffered from terminal AIDS that

could no longer be managed by correctional authorities, where he was unlikely to survive long

enough to stand trial, and “the restrictive terms of his house arrest,” in connection with his

physical incapacitation, “would effectively incapacitate [him] to the same extent as prison”);

United States v. Cordero Caraballo, 185 F. Supp. 2d 143, 145 (D.P.R. 2002) (releasing defendant

who sustained significant injuries from bullet wounds, including open wounds that required

continued medical treatment that the Bureau of Prisons could not treat; the Marshal Service paid

for the services of guards to supervise him; and he was unable to walk, suffered from partial

paraplegia, remained in a lying position, had loss of function in his arms, and was thus not

“mobile enough to roam in the community.”).

       Similarly, in other cases where the courts have released defendants based on their

medical condition, the courts emphasized that the defendants had significant, life-threatening

health problems that could not be treated in their detention facilities, and found that there were

conditions of release that could ensure the safety of the community.4

       Comparatively, the Defendant does not argue that he has contracted COVID-19 or that he

has anything that could be described as symptoms—he only raises concerns about the possibility

of contracting it. Nor does the Defendant claim that he would not be able to receive adequate



       4
          See United States v. Johnston, No. 17-00046 (RMM), 2017 WL 4277140, at *4 (D.D.C.
Sept. 22, 2017) (finding that the defendant’s “need for prompt cancer testing and treatment,
paired with his belief” that his continued detention would delay such treatment “to a degree that
imperils his life, rebuts the statutory presumption of detention,” and that the court could ensure
the safety of the community by imposing stringent “release conditions tailored to the nature of
the charges [he] face[d] and his need for medical treatment.”); United States v. Adams, No. 6:19-
MJ-00087-MK, 2019 WL 3037042, at *2 (D. Or. July 10, 2019) (defendant rebutted presumption
by showing “evidence of an extraordinary life-threatening medical condition the BOP cannot
treat and further show[ing] the safety of the community may be reasonably assured through
conditions of release.”).

                                                 11
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 12 of 17



care at Wyatt if he were to contract the virus. Moreover, the Defendant does not appear to suffer

from any serious medical condition that would make him particularly susceptible to

complications from COVID-19. Cf. Def. Exs. 19, 20. The Defendant has submitted medical

records from approximately ten years ago that, at least based on a cursory review, do not

describe any chronic underlying medical condition. The Defendant’s motion does not reference

any underlying condition either. This falls far short of the severe injury and urgent need to

obtain care outside of a detention facility that has warranted release in other cases.

       As several courts have held, the speculative risk of a COVID-19 outbreak is not a

compelling reason for release under Section 3142(i)—even in cases where the defendant has an

underlying medical condition that increases his or her risk of severe illness from the virus.5

Thus, the clear trend among several courts that have addressed this issue is to deny temporary

release, even when the defendant raises individualized risk factors based on his or her health

condition, where there is only a generalized concern about the potential of a COVID-19 outbreak

and the detention facility is taking reasonable measures to mitigate the risk. See D. 802, United

States v. Cecchetelli, 19-CR-10459, Order of Detention on Jorge Rodriguez (Bowler, M.J.)

(“This court finds no special, extraordinary or particularized concerns regarding the medical




       5
          See United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *8 (D. Kan.
Mar. 25, 2020) (denying release of defendant whose diabetes put him at increased risk of serious
illness from COVID-19 where the risk of an outbreak at his facility was speculative, he did not
show that his proposed release plan would reduce his overall risk, and his release would put
pretrial services and law enforcement at increased risk); United States v. Lunnie, No. 4:19-CR-
00180 KGB, 2020 WL 1644495, at *5 (E.D. Ark. Apr. 2, 2020) (COVID-19 was not a
compelling reason warranting release under 18 U.S.C. § 3142(i) where the defendant’s
arguments about a potential outbreak at his facility were speculative, he failed to show that his
“lifelong bouts with bronchitis” increased his risk of severe illness if he were to contract
COVID-19, and he did not demonstrate that “his proposed release plan would necessarily
alleviate his overall COVID-19 risks,” or the risks to the community).

                                                 12
        Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 13 of 17



status of the defendant. The motion raises only systematic and not particularized concerns about

the facility where the defendant is detained. The defendant does not set forth with adequate

specificity any medical conditions that would make him more vulnerable or at risk than other

detainees in the institution. “).

        Accordingly, in a case like this—where the defendant raises only speculative concerns

about the risk of contracting a virus, does not currently suffer from a medical condition that

requires treatment outside of the detention facility, and has made no effort to explain why his

continued detention would prevent him from obtaining adequate care if he were to become

sick—no compelling reason exists to grant temporary release under Section 3142(i).6

        B. The Defendant Has Not Shown that Wyatt’s Precautionary Measures Are
           Inadequate To Mitigate the Risks of COVID-19 to Detainees

        Nor can the Defendant establish that the speculative risk of COVID-19 is a compelling

reason to release him from detention when he is housed at a facility that has taken extensive

precautionary measures to mitigate the risk. The Government agrees that COVID-19 presents a

public health emergency. All facets of national, state, and local government have turned their

focus and determination to slowing the spread of the outbreak, protecting the health and safety of

the community, and addressing the medical needs of those who have contracted the virus. That

focus and attention includes authorities and staff responsible for federal and state detention

facilities, including at Wyatt.




        6
         See United States v. Rebollo-Andino, 312 F. App’x 346, 348 (1st Cir. 2009) (declining
to reverse denial of motion for release based on health conditions under 18 U.S.C. § 3142(i)
where the defendant did not identify any specific medical conditions and failed to “explain why
his detention would prevent him from obtaining adequate treatment” for any condition that he
did have).

                                                 13
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 14 of 17



       Wyatt has adopted extensive measures to prevent the spread of COVID-19 into its

facilities, and put into place a protocol for isolation and treatment of those who contract the

virus. See Exhibit A. The government will not restate the entire scope of efforts, but they are

robust, involving 24 hour onsite medical personnel, testing, frequent cleanings, quarantine

procedures, and screening of all those who enter the facility. There are also extensive procedures

in place to deal with any positive cases of COVID-19, including contact tracing, isolation, and, if

necessary, transportation to a medical facility. Consequently, the Defendant has failed to show

that in light of these effective efforts, detention puts him at sufficient risk of contracting COVID-

19 or developing serious medical consequences to warrant release. See Hamilton, 2020 WL

1323036, at *2.

       C. The Defendant’s Proposed Release Would Not Mitigate the Risks of COVID-19 or
          His Danger to the Community

       The Defendant also does not show that his proposed plan for release would actually

mitigate his risk of contracting COVID-19. Although he proposes release, he offers no evidence

that his proposed plan would actually mitigate the risk of infection compared to the risk he faces

while detained at Wyatt. Indeed, the Defendant offers no details about the comparative risk he

faces at home: he does not address who visits the proposed residence and whether they will be

screened for COVID-19 prior to his interactions with them; he does not address his access to

medical care if he were to become sick; and he fails to identify any specific COVID-19

precautions that are begin taken at his residence, such as requiring all members of the household

to observe recommended social distancing, wear masks, and follow hygiene practices to reduce

the risk of exposure to the virus.

       Accordingly, there is no concrete evidence that the Defendant’s risk of contracting the

virus would be any lower while released where he has not demonstrated that there are any

                                                 14
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 15 of 17



protections against exposure to the virus than if he were to remain detained at a facility which

has implemented extensive precautionary measures to reduce the risk of infection to all inmates.7

       Furthermore, the Defendant makes no serious effort to show that, if he were released, he

would not continue to pose a serious danger to the community. The Defendant proposes release,

but he does not propose—and there is no practical way to impose—a limitation on his access to

landline phones, smartphones, and other digital communication devices. Thus, there is no way to

enforce the proposed condition restricting him from having contact with other members of the

Latin Kings and continuing his racketeering activity through such communications.

       Moreover, as other courts have observed when denying release to dangerous defendants

in the same context, “location monitoring is not a limitless resource, nor is its installation and

monitoring by United States Pretrial Services officers without risk to those personnel (who must

be trained and certified to install location monitoring) given the current recommendations

regarding implementation of social distancing.” United States v. Martin, No. CR PWG-19-140-

13, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020). Additionally, pretrial services is no longer

able to provide location monitoring during the pandemic, and that condition is no longer capable

of being ordered. As such, releasing him would impose a further burden on the already strained

resources of pretrial services as well as federal, state, and local law enforcement.8


       7
          See Lunnie, 2020 WL 1644495, at *5 (finding that the proposed release to home
confinement was not “necessary” for a compelling reason under Section 3142(i) where it was not
“tailored to mitigate . . . the defendant’s overall COVID-19 risks,” including because the
defendant did not show that adequate COVID-19 precautions would be taken at his home and
there was thus “nothing more than speculation that home detention would be less risky than
living in close quarters with others” in jail, “which at least has screening practices and other
reasonable COVID-19 precautions in place.”); Clark, 2020 WL 1446895, at *6 (same).
       8
        Cities hard-hit by the pandemic are reporting large numbers of their officers quarantined
due to COVID-19. See ABC News, Despite COVID-19 losses, quarantines, Detroit police
                                                 15
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 16 of 17



       Probationary and pretrial conditions ordering him to not commit crimes have proven

fruitless in stopping him from associating with and leading the gang, purchasing and handling

firearms, participating in beatings, or distributing controlled substances. Based on all of the

above, the Defendant presents an overwhelming and unmitigated danger to the community if

released, and must be detained.

                                         CONCLUSION

       The Defendant presents a significant danger to the community, a serious risk of flight,

and a serious risk of obstructing justice. No conditions can assure the safety of the community,

prevent the obstruction of justice, or assure the Defendant’s return to Court. As such, the

Defendant must be detained.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Philip A. Mallard
                                              Philip A. Mallard
                                              Assistant U.S. Attorney
                                              United States Attorney's Office
                                              1 Courthouse Way, Suite 9200
                                              Boston MA 02210
                                               617-748-3674




soldier on (April 4, 2020), available at https://abcnews.go.com/US/courageous-resilient-detroit-
police-solider-covid-19-outbreak/story?id=69971709 (noting that over 500 Detroit Police
Department officers are quarantined and 114 civilians and officers tested positive for the virus);
Time, Police Departments, Sheriffs’ Offices Across the U.S. Grapple With COVID-19’s Impact
on Public Safety—and Their Own (April 2, 2020), available at
https://time.com/5812833/coronavirus-police-departments/ (noting that more than 1,000 New
York City Police Department personnel have tested positive for COVID-19, and over 17% of
that workforce is currently out sick).

                                                 16
       Case 1:19-cr-10459-RWZ Document 823 Filed 04/29/20 Page 17 of 17



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Philip A. Mallard
                                             Philip A. Mallard
                                             Assistant U.S. Attorney

Date: April 29, 2020




                                                17
